Citation Nr: 1439754	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  07-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an eye disorder, to include glaucoma and characterized by symptoms of decreased visual acuity, and dry, itchy and watery eyes.  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1993 to April 1997 with no evidence of foreign service, including in the Southwest Asia Theater of Operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously before the Board in January 2010, February 2012 and January 2013 when it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the claims file, the Board finds that yet another remand is necessary in this case.  

Most recently, in November 2013, the Board remanded the claim to obtain an examination to determine the nature and etiology of the Veteran's current eye disability.  On December 2013 VA examination, the examiner opined that the Veteran's glaucoma was at least as likely as not due to his period of active service, but also noted he was unable to locate records of itchy and red eyes on the Veteran's Virtual claims file, and also opined that the Veteran's glaucoma is not likely to cause such symptoms.  In a separate March 2014 VA examination, the report appears to consist of finding regarding the visual acuity for each eye, with no analysis or opinions provided.  And in a May 2014 VA medical advisory opinion, the examiner noted that while the Veteran was being treated for glaucoma, there was no evidence of any documentation of glaucoma in the Veteran's Virtual claims file.  The examiner opined that it was not likely that the Veteran's glaucoma is service related, or diagnosed while in service.  

After review of the December 2013, March 2014 and May 2014 VA examinations and medical advisory opinions, the Board finds that they all are inadequate for various reasons.  First, the December 2013 VA examination is confusing as it provides both a positive and negative nexus opinion.  The March 2014 VA examination is inadequate because the report contains only data and findings which the Board is unable to interpret.  And the May 2014 VA medical advisory opinion is inadequate because it provided a conclusory opinion with no supporting reasoning or analysis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Consequently, the Board finds that the Veteran should be provided another examination with a different examiner than any who have evaluated him thus far.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

In addition, the Board notes that review of the claims file revealed a Dr. Cox as the private medical provider that diagnosed glaucoma and is treating the Veteran for his eye disorder.  See March 2012 VA examination report.  As the matter is being remanded anyway, any outstanding private treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any outstanding VA treatment records.  

2. Contact the Veteran and request that he provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to his claim on appeal that is not otherwise of record (to specifically include treatment records from Dr. Cox).  After securing the necessary authorizations for release of this information, the RO should undertake appropriate efforts to attempt to obtain any identified records.  The RO must make at least two requests to any custodian of private records, if relevant, in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  Any negative response should be in writing and associated with the claims file.  All development efforts should be associated with the claims.  


3. After completion of the development requested above, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of any current eye disability found to be present, if possible, with an examiner other than those that have thus far evaluated the Veteran.  The examiner must be made available and reviewed by the examiner and all appropriate tests should be conducted.  Elicit a complete history from the Veteran.  

The examiner is advised that the Veteran's service treatment records do reflect complaints of itchy eyes and redness around the eyes, and are located on pages 27 and 33 of 143 in the respective service treatment records.  In the event the examiner is still unable to locate such records, the examiner must assume as true that complaints of such symptoms during the Veteran's active service are documented.  

After reviewing the record and examining the Veteran, the examiner should address the following inquiries: 

a) The examiner should indicate whether the Veteran has a chronic eye disability, and, if so, provide a current diagnosis.  The examiner must specifically determine whether the Veteran has glaucoma.  
b) If a chronic eye disability is identified, the examiner should then offer an opinion as to whether it is at least as likely as not that the Veteran's current eye disability is etiologically related to his period of active service, to include the conceded and documented notations of itchy and red eyes in service.  
c) The examiner should specifically comment on the Veteran's assertion of a continuity of symptomatology.  

A complete rationale should be provided for all opinions provided.  The medical basis of the examiner's opinion must be fully explained with reference to pertinent evidence in the record.  

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim of service connection for an eye disorder.  If the benefits sought on appeal are not granted in full, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

